Citation Nr: 0418309	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk







The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

INTRODUCTION

The veteran served on active duty from October 1943 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  

 
REMAND

The veteran maintains that he served in the Navy and was 
exposed to loud noises on many occasions, to include the 
Normandy invasion.  His service records confirm that he 
served on several vessels.   The current evidence confirms 
the presence of hearing.  As such, the Board is of the 
opinion that a specialized examination is warranted with 
regard s to the etiology of the hearing loss.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  A VA examination should be conducted 
by a specialist in ear disorders (M.D.) 
in order to determine the nature, 
severity and etiology of the veteran's 
hearing loss.  The claims folder should 
be made available to the examiner prior 
to the examination.  In addition to an 
audiological examination, any other tests 
deemed necessary should be performed.  
The examiner is requested to obtain a 
detailed inservice and post service 
history of noise exposure. Following the 
examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the hearing 
loss is related to his military service.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




